Action on the Case. — The defendant sold a negro slave to the plaintiff, and gave him a bill of sale warranting the title; but there was no warranty as to the health of the slave. It was proved that she was a fool, and that the defendant knew it before the sale. This testimony however was objected to on the ground of its being verbal, and would vary the written contract or bill of sale, and to support this objection were cited Esp. N. P. 96; 4 Rep. 81; 1 Com. Dig. 228; 1 Fonb. 365; Esp. N. P. 630; Doug. 20; 1 Fonb. 364. For the plaintiff, Taylor, 17; Esp. N. P. 632; Taylor, 1; 1 Hayw. 464; 3 Bac. Ab. 166.
The evidence is admissible.
Verdict for plaintiff.